The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 16, 2021 has been entered. 
Acknowledgement is made of Applicant's remarks and amendments in the response filed July 16, 2021.  Acknowledgement is made of Applicant's addition of new dependent Claims 33 – 35.  

Priority
This application, 16/141,849, filed 09/25/2018 claims priority from provisional application 62/562,816, filed 09/25/2017.








Withdrawn Rejections

Claim rejections – 35 USC § 103
The rejection of Claim 14 under 35 U.S.C. 103(a) as being unpatentable over Lu et al. in Alzheimer's and Dementia, (July 2013) Vol. 9, No. 4, Supp. 1, pp. 893-894. Abstract Number: P4-432; as evidenced by Lu et al. in US 2014/0194451 is withdrawn in response to Applicant’s persuasive arguments and in view of reconsideration of the statements presented in the Declaration of Qun Lu submitted on February 10, 2021.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The claimed subject matter drawn to a method of treating Alzheimer's disease in a subject in need of treatment thereof, wherein the method comprises administering to the subject a having the structure [disclosed as ZCL278]:

    PNG
    media_image1.png
    240
    605
    media_image1.png
    Greyscale

is allowed as being neither anticipated by nor obvious over the closest prior art.
The closest prior art is described as follows:
Lu et al. in Alzheimer's and Dementia, (July 2013) Vol. 9, No. 4, Supp. 1, pp. 893-894. Abstract Number: P4-432 (cited in the now withdrawn 103(a) rejection) is considered to be the closest prior art.  

Lu does not disclose any data, explicitly teach the effect of administering ZCL278 to a subject in need of treatment of (AD) or the effect of administering ZCL278 in any animal model of AD.  Accordingly, Lu does not teach or suggest whether the “effectiveness of ZCL278 to interfere with Golgi organization and neuronal cytoskeleton” would reasonably correlate with effectiveness in treating AD in a subject in need thereof.   As such there is insufficient data presented in Lu for one of ordinary skill to conclude that the “novel compound base” from which ZCL278 derives, would in fact “potentially develop into AD modifying therapeutics”.
Further, as discussed in the Declaration of Qun Lu submitted on February 10, 2021, more detailed mechanistic studies disclosed for ZCL278 would have dissuaded one of ordinary skill from any reasonable expectation that administration of ZCL278 would treat a subject having Alzheimer’s disease.  Specifically, Lu states (Declaration, et al. (2013, PNAS, 110(4): 1261-1266) teaches that ZCL278 reduces the number of branches of embryonic CNS neurons and inhibited the growth cone dynamics in culture, wherein the degeneration of neuronal branches and growth cone dynamics are important to synaptic dysfunctions and are hallmark pathologies in AD.  Qun states that “The fact that ZCL278 reduced the complexity of neuronal processes suggested to us at the time that ZCL278 would promote AD, rather than be useful as a treatment to slow or stop AD”.
The specification discloses that ZCL278 decreased contact avoidance in the 3xTg AD mouse model to levels approaching WT mice (Figure 3B).  The specification discloses, in Figure 6, that no amyloid deposition was observed in the hippocampus of WT mice, regardless of whether or not the mice received administration of ZCL278, an average of 4 amyloid deposits was observed in the hippocampus in untreated 3xTg AD mice but that 3xTg AD mice treated with ZCL278 showed no amyloid deposits.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Claims 14 and 33 – 35 are allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS HEYER/Primary Examiner, Art Unit 1628